DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement received on 2/9/2021 has been considered. 
Priority
	The foreign priority claim to application JP2020-052537 filed on 3/24/2020 is acknowledged. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wind blower” of claim 5 and “channel” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6230832 B1 (Mayenburg) in view of US 20140251241 A1 (Tajima) in further view of US 20050168080 A1 (Simofi-Ilyes).
Regarding claim 1, Mayenburg teaches an engine room heat exhausting structure configured to discharge heat from an engine room (taught in the background of the invention section "The present invention relates to air flow systems for conducting air through an engine compartment of a vehicle"), comprising: an engine room accommodating an engine with cylinders lined up in a front-and-rear direction of a vehicle (taught in figure 2 element 68 "an engine"); a wheelhouse provided outside the engine room in a vehicle width direction (taught in figure 2 element 32 "wheel well"); and a splash shield configured to intercept water entering the engine room from the wheelhouse (taught on column 6 lines 29-31"a downwardly projecting sidewall panel section 130 positioned between the engine compartment 20 and the wheel 30").
However, Mayenburg does not teach an exhaust emission control device disposed between the engine and the wheelhouse. In fact, Mayenburg does not discuss exhaust emission at all. 
Tajima teaches an exhaust emission control device disposed between the engine and the wheelhouse as well as in front of the wheelhouse (figure 3 teaches that element 18 "exhaust pipe" starts in front of elements 12E "engine" and element Wf "front wheel" then proceeds between them). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the engine room heat exchanging structure of Mayenburg with the exhaust emission control device of Tajima. One of ordinary skill in the art would have been motivated to make this modification because Mayenburg doesn’t teach an exhaust emission control device, an exhaust emission control device is required for vehicles to comply with governmental regulations, and the specific exhaust emission control device of Tajima fits the space requirements of an engine room. 
However, Mayenburg in view of Tajima does not teach a discharging part provided to the splash shield at a location rearward of the exhaust emission control device and configured to discharge into the wheelhouse a portion of air that cooled the exhaust emission control device. 
Simofi-Ilyes teaches a discharging part provided to the splash shield (taught by figure 7 and paragraph 31 "the airflow path through the venting holes 34 underneath the splash shield 32").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the splash shield of Mayenburg with the discharging part of Simofi-Ilyes. One of ordinary skill in the art would have been motivated to make this modification to increase ventilation to the engine (Simofi-Ilyes paragraph 19 "having vent holes 20 therein for venting the motor"). 
Because the splash shield of Mayenburg is connected to the wheelhouse, and the exhaust emission control device is forward of the wheelhouse, a discharging part provided to the splash shield would be at a location rearward of the exhaust emission control device and configured to discharge into the wheelhouse a portion of air that cooled the exhaust emission control device.
Regarding claim 2, Mayenburg in view of Tajima and in further view of Simofi-Ilyes teaches the engine room heat exchanging structure of claim 1 as set forth in the obviousness rejection above. 
Mayenburg teaches an engine forward of the wheelhouses (taught in figure 2 element 68 “engine” and element 32 “wheel well”) and a splash shield connected to the wheelhouse (taught on column 6 lines 29-31"a downwardly projecting sidewall panel section 130 positioned between the engine compartment 20 and the wheel 30"). 
However, Mayenburg does not teach the wheelhouse downward of an exhaust emission control device, because it doesn’t teach an exhaust emission control device. 
Tajima teaches the wheelhouse downward of an exhaust emission control device (taught in figure 2 element 18 "exhaust pipe" and element Wf “front wheel”).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the engine room heat exchanging structure of Mayenburg with the exhaust emission control device of Tajima. One of ordinary skill in the art would have been motivated to make this modification because Mayenburg doesn’t teach an exhaust emission control device, an exhaust emission control device is required for vehicles to comply with governmental regulations, and the specific exhaust emission control device of Tajima fits the space requirements of an engine room. 
However, Mayenburg in view of Tajima does not teach a discharging part is provided to the splash shield at a location rearward of a front end of an engine mount supporting the engine and downward of the exhaust emission control device. 
Simofi-Ilyes teaches the discharging part provided to the splash shield (taught by figure 7 and paragraph 31 "the airflow path through the venting holes 34 underneath the splash shield 32").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the engine room heat exchanging structure of Mayenburg with the discharging part of Simofi-Ilyes. One of ordinary skill in the art would have been motivated to make this modification to increase ventilation to the engine (Simofi-Ilyes paragraph 19 "having vent holes 20 therein for venting the motor"). 
Because the splash shield of Mayenburg is connected to the wheelhouse, the wheelhouse of Mayenburg is rearward of the engine, and the exhaust emission control device of Tajima is above the wheelhouse, a discharging part provided to the splash shield would be at a location rearward of a front end of an engine mount supporting the engine and downward of the exhaust emission control device.
Regarding claim 3, Mayenburg in view of Tajima and in further view of Simofi-Ilyes teaches the engine room heat exchanging structure of claim 2 as set forth in the obviousness rejection above. 
Mayenburg teaches a heat shielding cover covering an upper surface part, side surface parts, and a rear surface part of the engine inside the engine room (taught in figures 2 and 3 by the engine having an upper surface, side surfaces, and a rear surface).
However, Mayenburg does not teach an undercover covering the engine room from below, wherein the discharging part is provided to the splash shield at a location between a lower end of a side surface part of the heat shielding cover and the undercover.
Tajima teaches an undercover covering the engine room from below (figure 2 teaches element 34 "an undercover"). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the engine room heat exchanging structure of Mayenburg with the undercover covering of Tajima. One of ordinary skill in the art would have been motivated to make this modification to protect the engine components from water and debris.  
Simofi-Ilyes teaches the discharging part provided to the splash shield (taught by figure 7 and paragraph 31 "the airflow path through the venting holes 34 underneath the splash shield 32").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the engine room heat exchanging structure of Mayenburg with the discharging part of Simofi-Ilyes. One of ordinary skill in the art would have been motivated to make this modification to increase ventilation to the engine (Simofi-Ilyes paragraph 19 "having vent holes 20 therein for venting the motor"). 
When the engine room heat exchanging structure of Mayenburg is modified with the undercover covering of Tajima, the undercover would be below the splash shield (taught in Mayenburg figure 3 and Tajima figure 2). Therefore, the discharging part is provided to the splash shield at a location between a lower end of a side surface part of the heat shielding cover and the undercover.
Regarding claim 4, Mayenburg in view of Tajima and in further view of Simofi-Ilyes teaches the engine room heat exchanging structure of claim 1 as set forth in the obviousness rejection above. 
Mayenburg teaches a heat shielding cover covering an upper surface part, side surface parts, and a rear surface part of the engine inside the engine room (taught in figures 2 and 3 by the engine having an upper surface, side surfaces, and a rear surface).
However, Mayenburg does not teach an undercover covering the engine room from below, wherein the discharging part is provided to the splash shield at a location between a lower end of a side surface part of the heat shielding cover and the undercover.
Tajima teaches an undercover covering the engine room from below (figure 2 teaches element 34 "an undercover"). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the engine room heat exchanging structure of Mayenburg with the undercover covering of Tajima. One of ordinary skill in the art would have been motivated to make this modification to protect the engine components from water and debris.  
Simofi-Ilyes teaches the discharging part provided to the splash shield (taught by figure 7 and paragraph 31 "the airflow path through the venting holes 34 underneath the splash shield 32").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the engine room heat exchanging structure of Mayenburg with the discharging part of Simofi-Ilyes. One of ordinary skill in the art would have been motivated to make this modification to increase ventilation to the engine (Simofi-Ilyes paragraph 19 "having vent holes 20 therein for venting the motor"). 
When the engine room heat exchanging structure of Mayenburg is modified with the undercover covering of Tajima, the undercover would be below the splash shield (taught in Mayenburg figure 3 and Tajima figure 2). Therefore, the discharging part is provided to the splash shield at a location between a lower end of a side surface part of the heat shielding cover and the undercover.
Regarding claim 5, Mayenburg in view of Tajima and in further view of Simofi-Ilyes teaches the engine room heat exchanging structure of claim 1 as set forth in the obviousness rejection above. 
Mayenburg teaches that the air is introduced into the engine room from the front through a front opening of the vehicle by traveling wind or a blower fan (Figure 3 teaches element 42 "air entering the grille, as represented by arrow" and element 64 "a cooling fan").
Regarding claim 6, Mayenburg in view of Tajima and in further view of Simofi-Ilyes teaches the engine room heat exchanging structure of claim 5 as set forth in the obviousness rejection above. 
Mayenburg teaches the wheelhouse is one of a pair of left and right wheelhouses accommodating front wheels and provided outside of the engine room in the vehicle width direction (figure 2), wherein a respective wheelhouse liner configured to protect an inner wall of each of the wheelhouses and improve sound insulation is attached to each of the wheelhouses (taught in column 6 lines 17-19 "the wheel well 32 is provided with a wheel well roof or splash shield 110 having a front edge 112 and a rear edge 114"), and wherein the splash shield is one of a pair of splash shields respectively fixed to a front side frame or the respective wheelhouse liner (taught in column 6 lines 29-31"a downwardly projecting sidewall panel section 130 positioned between the engine compartment 20 and the wheel 30").
Mayenburg does not teach the discharging part is formed by notching a part that is a rear part of one of the splash shields and rearward and downward of the exhaust emission control device, or by making a hole in the part.
Simofi-Ilyes teaches wherein the discharging part is formed by notching a part that is a rear part of one of the splash shields, or by making a hole in the part (taught by figure 7 and paragraph 31 "the airflow path through the venting holes 34 underneath the splash shield 32").
Because the splash shield of Mayenburg is connected to the wheelhouse, and the exhaust emission control device of Tajima is above and forward of the wheelhouse (as further explained in the obviousness rejection for claim 2), a discharging part provided to the splash shield would be at a location rearward and downward of the exhaust emission control device.
Regarding claim 7, Mayenburg in view of Tajima and in further view of Simofi-Ilyes teaches the engine room heat exchanging structure of claim 1 as set forth in the obviousness rejection above. 
Mayenburg teaches a heat shielding cover covering an upper surface part, and side surface parts of the engine (taught in figures 2 and 3 by the engine having an upper surface, and side surfaces), wherein the air introduced into the heat shielding cover from the engine room flows rearward of a lower part of the engine, below the heat shielding cover and along an upper part or a side part of the engine (the arrows in figures 2 and 3 teach the air flowing rearward of a lower part of the engine in element 45 and along an upper part or a side part of the engine in element 100), and a channel where the air flows rearward of the lower part of the engine (figure 2 teaches that air flows through a channel around the engine in element 100, figure 3 teaches that some of the air flows down and out of the channel in element 45 and that this airflow is rearward of the lower part of the engine).
However, Mayenburg does not teach that the air that contacted the exhaust emission control device is discharged into a rear part of the wheelhouse through the discharging part provided at an intermediate location of the channel.
Simofi-Ilyes teaches the discharging part provided to the splash shield (taught by figure 7 and paragraph 31 "the airflow path through the venting holes 34 underneath the splash shield 32"). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the engine room heat exchanging structure of Mayenburg with the discharging part of Simofi-Ilyes wherein the discharging part is provided at an intermediate location of the channel. One of ordinary skill in the art would have been motivated to make this modification to increase ventilation to the engine (Simofi-Ilyes paragraph 19 "having vent holes 20 therein for venting the motor"). 
Because the exhaust emission control device of Tajima is forward of the wheelhouse, the splash shield of Mayenburg is connected to the wheelhouse, and the discharging part of Simofi-Ilyes is provided to the splash shield, the air that contacted the exhaust emission control device is discharged into the wheelhouse through the discharging part. Because the discharging part of Simofi-Ilyes must abut air flow to discharge air, the discharging part must be provided at an intermediate location of a channel where the air flows. 
Conclusion
The following is prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure.
US 20210300173 A1 is an extremely similar patent application made by applicant, which appears to have been given a notice of allowability. While no double patenting issues currently exist, any amendment to the claims of the current application will be compared with the claims of US 20210300173 A1 for issues of double patenting.
US 20210079985 A1 teaches an exhaust emission control device between the engine and the wheelhouse. 
US 20110269387 A1 teaches a vent in a wheel well used for temperature control.
US 5226786 A teaches a splash shield overlying and closely surrounding the vent holes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS KANDAS whose telephone number is (571)272-5628. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R. KANDAS/Examiner, Art Unit 3618          

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618